DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The applicant cancelled original claims 1-10.  The applicant also noted that the corresponding PCT application was amended to includes claims 1-11.  The claims of the current application should be numbered from the original claims of the application.
Misnumbered claims 12-20 been renumbered as 11-19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haber, et al. (US 2018/0369422).
Regarding claim 11 (labeled claim 12), Haber discloses “determining a boundary of a tumor tissue by determining a boundary of a tumor stromal cell distribution in the tumor tissue.” (paragraphs 0079, 0209, 0235)
Regarding claim 12 (labeled claim 13), Haber discloses “wherein the method determines the boundaries of the tumor tissue by detecting the distribution ranges of tumor-associated fibroblast (CAF) cells, and/or tumor-associated macrophages (TAM) in tumor stromal cells.” (paragraphs 097: fibrolast; 0133, 0249: macrophages)
Regarding claim 13 (labeled claim 14), Haber discloses “wherein the method determines the distribution ranges of tumor tissues by detecting the amount of a specific metabolic factor in the tumor stromal cells.” (paragraphs 0085, 0126: glucose; 0103: ketone groups)
Regarding claim 14 (labeled claim 15), Haber discloses “wherein the specific metabolic factor is selected from the group consisting of: lactic acid, pyroglutamic acid, ketone bodies, glucose, and a combination thereof.” (paragraphs 0085, 0126: glucose; 0103: ketone groups)
Regarding claim 15 (labeled claim 16), Haber discloses “(i) providing a tumor tissue sample or an individual as a test subject (paragraph 0004: subject); (ii) detecting the content of a specific metabolic factor of the tumor tissue in the test subject by a multi-voxel 1H MRS method (paragraph 0126); (iii) imaging the content of the specific metabolic factor to obtain a specific metabolic factor content-distribution image (paragraphs 0011, 0085, 0126; Fig. 6);  3(iv) determining the boundaries of stromal cells 
Regarding claim 18 (labeled claim 19), Habe discloses “wherein the boundary of the tumor tissue is determined to be the boundary of CAF cells in the tumor tissue.” (paragraph 0097)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber, et al. (US 2018/0369422) in view of Claude, et al. (US 2013/0230224).
Regarding claims 16 and 17 (labeled claims 17 and 18), discloses all the structure set forth in the claims (see 102 rejection above) except wherein the MRS system (and associated method of using) is a multi-voxel MRS system and/or method.  However, the use of a multifoxel MRS to determine the boundary of a tumor when a voxel signal is over a certain threshold was well known in the art prior to the effective filing date of the claimed invention as taught by Claude (See paragraphs 0006, 0045, 0187, 0250, 0336, 0369).  Thus, it would have been obvious to one having ordinary skill 
Regarding claim 19 (labeled claim 20), Haber discloses “wherein the boundary of the stromal cell in the tumor tissue is determined to be the boundary of CAF cells in the tumor tissue.” (paragraph 0097)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li, et al. (US 11,080,897) teaches edge extraction (i.e., boundary) of a MRI image.
Haber, et al. (US 2018/0369422) teaches determining a boundary of a tumor cell with stromal cells.
James, et al. (US 9,664,760) teaches determining a boundary of a tumor by a method that utilizes glucose metabolism. 
Gillies, et al. (WO 2015/138385) teaches determining a boundary of a tumor in association with increased glucose metabolism. 
Derr, et al. (US 2015/0030615) teaches determining a boundary of a tumor.
Cheng, et al. (US 2009/0176218) teaches determining a boundary of a tumor with magnetic resonance spectroscopy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 15, 2022